Citation Nr: 1141264	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased compensable evaluation for a heart disorder, to include paroxysmal atrial tachycardia (PAT).

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased compensable rating for PAT.

The Board notes that the Veteran filed a claim for heart disease in September 2006 subsequent to a myocardial infarction (MI) in January 2006.  In February 2007, the Veteran raised the issue of an increased compensable rating for his service connected PAT.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to an increased compensable evaluation for PAT to entitlement to an increased compensable evaluation for a heart disorder, to include PAT. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record contains several references by the Veteran as well as by treating physicians indicating that the Veteran was not employable.   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document.

The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.

The Veteran currently receives a noncompensable rating for PAT under 38 C.F.R. § 4.104, DC 7010, which is a rating code for supraventricular arrhythmias.  Under this Diagnostic Code, a 10 percent rating is assigned when a Veteran has either permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia that is 
documented by ECG or Holter monitor.  A 30 percent rating is assigned when a Veteran's cardiac arrhythmias cause paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

A second Diagnostic Code is also available for ventricular arrhythmias under 38 C.F.R. § 4.104, DC 7011.  Under this criteria, a 10 percent rating is assigned when there is a workload of greater than 7 METs, but not greater than 10 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  Ratings in excess of 30 percent require left ventricular dysfunction with an ejection fraction of 30 to 50 percent or congestive heart failure.

Service treatment records reveal the Veteran had a history of occasional heart pounding which was not considered incapacitating at the time of enlistment.

Service treatment records in January 1966 reveal the Veteran was treated for rapid heartbeat associated with slight dizziness and mild shortness of breath.  He gave a 4 year history of similar attacks.  However the attacks were more frequent and longer over the past year.  An EKG was considered abnormal.  In July 1966 he was hospitalized for a physical evaluation Board (PEB).  During this time he had several well documented attacks.  He was diagnosed with PAT.

In a December 1966 VA examination the Veteran reported heart palpitations for most of his life.  He reported incidences of palpitations with fainting in service.  The examiner noted that no tachycardia was solicited by examination.  The diagnosis was PAT by history.

In a rating decision in March 1967, entitlement to service connection for PAT was granted.  An initial 10 percent evaluation was assigned from November 26, 1966, the day after service separation.

By rating decision in February 1968, the 10 percent evaluation for PAT was reduced to noncompensable.  In making that determination the RO noted that in the December 1966 VA examination a compensable disability was not shown.

In December 2006, the Veteran underwent a VA heart examination.   The examiner noted the veteran had a myocardial infarction (MI) in January 2006.  He was treated at Catholic Healthcare West Mercy General Hospital.  A 90 percent mid circumflex and 70 percent digital right coronary stenosis with mild left anterior disease was noted.  The Veteran had a normal ft ventricular function with an ejection fraction of 65 percent.  He was SP deployment of CYPHES drug eluting stents in the mid circumflex and distal right coronary with excellent results.  

The initial onset of the Veteran's heart palpations was noted to have been in 1974.  At that time he was admitted with chest pain. He had no MI at the time.  PAT was established at that time.  It was noted to be progressively worse since then.  The Veteran reported his heart palpitations were lessened now that he was less active.  He controlled them by bending over and holding his breath, slowing the heart.  The tachycardia lasted 5 to 8 minutes occurring once e a month.

The examiner noted the Veteran's heart size was normal.  Holter monitor and thallium tests were performed, and the Veteran exercised on a treadmill for a standard Bruce Protocol Test.  Results revealed normal echo.  The Veteran achieved 10.3 METS and had a left ventricle ejection fraction of 65 percent.  Peak blood pressure was 142/72.  LV functions were good.  ECG was normal sinus rhythm. The examiner indicated no cardiac arrhythmias occurred.  The examiner rendered a diagnosis of PAT; and, coronary artery disease SP MI with stent placement.

Having reviewed the appropriate Diagnostic Codes, it is unclear whether the symptoms attributable to the Veteran's service connected PAT are best rated under Diagnostic Code 7010 or Diagnostic Code 7011.  Furthermore, it is unclear from the VA examination report whether, if Diagnostic Code 7010 is appropriate, the Veteran would meet the criteria for a compensable rating.  Additionally, it is unclear whether the Veteran's test results, such as a METs of 10.3, was appropriately associated with his service connected PAT.  As such, another VA examination is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

A review of the claims file indicates that the Veteran is receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA). The Veteran submitted a copy of a December 2006 award determination letter showing a disability date of January 25, 2006.  The medical documentation used in making this determination is not in the file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must also contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records. 

 Finally, as noted in the introduction, VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  In light of the Court's suggestive language that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that the RO should also provide an examination to determine whether the Veteran is capable of obtaining and maintaining employment.  

Accordingly, the issues of entitlement to an increased rating for PAT and entitlement to a TDIU are REMANDED for the following actions:

1.   The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers, who provided medical treatment since January 2006 to present for the Veteran's cardiac disability, to include PAT, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 
 
4.  Schedule the Veteran for a VA examination of his heart to ascertain the current severity and manifestations of his heart disability under the applicable rating criteria.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.  Conduct all testing and evaluation needed to make this determination, including a stress test.  However, under no circumstances should the health of the Veteran be placed at peril to perform a test.  A complete rationale should be provided for any opinion expressed.  

The examiner should offer his or her comments as to whether supraventricular arrhythmia or ventricular arrhythmia best characterizes the Veteran's service connected disability, and to address all manifestations of the Veteran's service-connected heart disorder.  In particular, the examiner should determine if the Veteran's heart attack and hospitalization in January 2006 was part of the same disability or disease process as his service-connected heart disorder, and, if so, should account for those symptoms as well in the examination.  In any event, the examiner should, if possible, indicate the following:

the Veteran's METs workload; and,

the Veteran's ejection fraction percent; and,

whether there is permanent atrial fibrillation (lone atrial fibrillation), or;

one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor, or;

paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 

If METs testing cannot be done for medical reasons, an estimation of the level of activity, expressed in METs 
and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, 
dizziness, or syncope should be used.

5.  The Veteran should then be scheduled for a VA examination to ascertain and evaluate his ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the above examination and opinions.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's service-connected disabilities and address the effect on the Veteran's ability to maintain employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

6.  Notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

7.  The RO/AMC should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If a decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.

